The complaint for superintending control in the nature of mandamus is considered. Pursuant to GCR 1963, 865.1(7), it is ordered that the elected judges of the Common Pleas Court of Detroit select a judge from their number by process of blind draw to conduct the preliminary examination in the case of People v Townsend (Recorder’s Court Docket No. 80-06994). The State Court Administrator shall be advised of the name of the judge so selected and he shall forthwith assign that judge for the purpose described. This action is taken solely to preclude even the possibility *1120of public concern over the impartiality of the forum and should not be construed as a finding of partiality or bias on the part of any of the judges of the Recorder’s Court for the City of Detroit. See Wayne County Board of Comm’rs v Wayne Circuit Judges, 403 Mich 860 (1978). The motion for stay becomes moot and is denied. We retain no jurisdiction.
Ivan E. Barris and David F. DuMouchel, Special Assistant Prosecuting Attorneys, for plaintiff Special Wayne Prosecutor. Cornelius Pitts for defendant Leonard Townsend.